Johh D. Bennett, S.
This is an application by the County Treasurer as administrator in this estate for a decree depriving one Gladys Miller (or Muller), the mother of this deceased, from her rights of inheritance in this estate and from the benefits under the New York State Employees’ Retirement System.
The petitioner is also administrator in the estate of the said Gladys Muller who is also deceased. The unknown distributees of said Gladys Muller have been served by publication and none has appeared or answered herein. A special guardian was appointed to protect their interests.
*509The petition alleges that the deceased was killed as the result of a head wound inflicted on his person by a .38 caliber revolver through the homicidal act of the said Gladys Muller, who thereafter committed suicide. This evidence is sufficient to establish a prima facie case that she committed a wrongful act from which neither she nor her representatives may profit (Matter of Jacobs, 2 A D 2d 774 [2d Dept., 1956]).
Nothing has been introduced by the administrator for the estate of Gladys Muller to controvert this prima facie case nor does the special guardian raise any objection to the relief demanded by the petitioner.
The prayer of the petition is granted.
Submit decree in accordance herewith.